Electronically Filed
                                                          Supreme Court
                                                          SCWC-15-0000447
                                                          29-AUG-2017
                                                          02:24 PM



                            SCWC-15-0000447

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


   BANK OF AMERICA, N.A., Successor by merger to BAC Home Loans
      Servicing, LP fka Countrywide Home Loans Servicing, LP,
                   Respondent/Plaintiff-Appellee,

                                  vs.

                         DIANNA KALANI KUPAHU,
                    Petitioner/Defendant-Appellant,

                                  AND

                HALE AUPUNI COMMUNITY ASSOCIATION,
                        Defendant-Appellee.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-15-0000447; CIV. NO. 12-1-2882)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Defendant-Appellant Dianna Kalani Kupahu’s
application for writ of certiorari filed on July 20, 2017, is
hereby rejected.
           DATED:   Honolulu, Hawai#i, August 29, 2017.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson